 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanler PlasticMold CorporationandPattern,MoldandModel Makers' Association of Chicago andVicinity,affiliated with the Pattern Makers' Leagueof North America,AFL-CIO. Case 13-CA-9933June 15, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on June 26, 1970, and on anamendment thereto filed on January 14, 1971, by Pat-tern,Mold and Model Makers' Association of Chicagoand vicinity, affiliatedwith The Pattern Makers'League of North America, ALF-CIO, herein called theUnion, and duly served on Janler Plastic Mold Corpo-ration,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 13, issued a complaint onFebruary 3, 1971, and, on February 16, 1971, anamendment thereto, against Respondent, alleging thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforea Trial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 10, 1970,following a Board election in Case 13-RC-12101 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about November 24, 1970, and at all times there-after,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. Onor about February 10, 1971, Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint, submitting anaffirmative defense, and requesting that the complaintbe dismissed in its entirety.On March 19, 1971, counsel for the General Counselfiled directly with the Board a Motion To TransferProceedings to the Board and Motion for SummaryJudgment. Subsequently, onMarch 30, 1971, theOfficial notice is taken of the record in the representation proceeding,Case 13-RC-12101 as the term "record" is defined in Secs. 102 68 and102.69(f) of theBoard'sRules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd 388 F 2d 683 (C A 4,1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va, 1967),Follett Corp.,164 NLRB 378, enfd. 397F 2d 91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.Board issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto Notice To Show Cause, called Answer to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint and in its Response tothe Notice To Show Cause, the Respondent contendsthat the certification of the Union issued by the Boardin Case 13-RC-121012 is invalid and the Union, there-fore, is not the exclusive majority bargaining represent-ative of the employees in the appropriate unit.The record in Case 13-RC-12101 reflects that, pur-suant to a Stipulation for Certification Upon ConsentElection, an election by secret ballot was conducted onApril 3, 1970, among the employees in the stipulatedunit. The tally of ballots showed that of approximately42 eligible voters, 41 cast ballots, of which 21 were for,and 20 against, the Union. Thereafter, the Respondentfiled timely objections to conduct affecting the resultsof the election. The objections alleged in substance that:(1) The Union made material factual misrepresenta-tions to eligible employees to which the Respondent didnot have sufficient time to reply; (2) the Union threat-ened employees with dire consequences if they did notsupport and vote for the Union; (3) there was unionsurveillance and objectionable conduct near the pollsduring the course of the election; (4) the Region refusedRespondent's timely request to provide an absenteeballot for a hospitalized employee; (5) the union-con-ducted "mock" election disturbed the laboratory con-ditions for the April 3 election; and (6) the totality ofthe Union's conduct created an atmosphere of fear,confusion, and doubt among the employees whichaffected the results of the election.After an investigation the Regional Director issuedand caused to be served on the parties a detailed Reporton Objections on May 25, 1970, in which he recom-mended that the Respondent's objections be overruledin their entirety and that the Union be certified.186 NLRB No. 80. On February 1, 1971, pursuant to a stipulation andagreement executed by the parties on January 29, 1971, the Regional Direc-tor amended the certification to reflect the correct name of the Union.191 NLRB No. 24 JANLER PLASTIC MOLD CORPORATION163Thereafter,on June 18,1970, theRespondent filedexceptions to the Regional Director's report togetherwith a supporting brief.The Respondent specificallyexcepted to the Regional Director's recommendationthat its six objections be overruled in their entirety andto the failure of the Regional Director to direct a hear-ing on its objections.The Respondent requested thatthe election be set aside on the basis of its objections,or, alternatively,a hearing be held on its objections ongrounds that the supporting evidence raised substantialand material factual issues that could only be resolvedat a hearing.After dueconsideration,the Board, onNovember 10, 1970,with Chairman Miller dissenting,issued its Decision and Certification of Representative,186 NLRB No. 80, finding no merit in the Respond-ent's exceptions,overruling the objections in their en-tirety, and certifying the Union.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence,nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.In its Response to the Notice To Show Cause, theRespondent reiterates its earlier contentions and in ad-dition contends that Section 10(b) of the Act explicitlyguarantees it a hearing in the instant unfair labor prac-tice proceeding,thereby precluding the grant of theMotion for Summary Judgment.The Respondent fur-ther contends that the failure to grant a hearing in thissituation constitutes a denial of due process.We find nomerit in these contentions. Although Section 10(b) re-quires "a Notice of Hearing"to be issued and providesto the person complained of the right"to appear inperson or otherwise and give testimony,"it cannot logi-cally mean that an evidentiary hearing must be held ina case where there isno issue of fact.The Board hasheld, with judicial approval,that evidentiary hearingsare not required in unfair labor practice cases where, ashere,there are no substantial and material issues of factto be determined;and in such cases summary judgmentis appropriate.''SeePittsburgh Plate GlassCo v. N..L.R.B.,313 U S,146, 162(1941),Rules and Regulations of the Board, Sees. 102 67(1) and 102.69(c)4Crest Leather Manufacturing Corporation,167 NLRB 1085, 1086, andAs we have found the Respondent's contentions tobe without merit,and as the Respondent has raised noissues properly litigable in this proceeding,we shall,accordingly,grant the Motion for Summary Judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein,a corporation duly organized under and existingby virtue of thelaws of the State of Illinois.At alltimes material herein,Respondent has main-tained its principal office and plantfacility at 5292NorthwestHighway,Chicago, Illinois, where it is, andhas been at all times material herein,engaged in themanufacture of plastic molds.During the past calendaryear,a representativeperiod,the Respondent, in thecourse andconduct ofits business operations, had a gross volume of businessin excessof $500,000, and it sold and shipped goodsvalued in excessof $50,000 directly from its Chicago,Illinois, establishment to locations in States of theUnited Statesother than the State of Illinois.We find,on the basis of the foregoing, thatRespond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act, and that it willeffectu-ate the policiesof the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDPattern,Mold and Model Makers'Association ofChicago and vicinity,affiliatedwith The Pattern Mak-ers'Leagueof North America, AFL-CIO,is a labororganization within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All tool room employees,including all moldmakers,machine operators,mold repairmen, ap-prentices,mold designers,mold polishers,mainte-nance employees,and tool crib attendants em-ployed at the Respondent's plant located at 5292Northwest Highway,Chicago,Illinois,but ex-cluding all office clerical employees,professionalcases cited therein;Lipman Motors,Inc,187 NLRB No. 36. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, guards and supervisors as defined inthe Act.2.The certificationOn April 3,1970,a majority of the employees ofRespondent in said unit,in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 13, designated the Union as their represent-ative for the purpose of collective bargaining with theRespondent.The Union was certified as the collective-bargaining representative of the employees in said uniton November 10, 1970,and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about November 18, 1970, andat all times thereafter,the Union has requested theRespondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit.Commencing on orabout November 24, 1970,and continuing at all timesthereafter to date,the Respondent has refused, andcontinues to refuse,to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly,we find that the Respondent has, sinceNovember 24, 1970,and at all times thereafter,refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act,we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached,embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar JacPoultry Company,Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5), cert.denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing facts andthe entire record,makes the following:CONCLUSIONS OF LAW1.Janler Plastic Mold Corporation is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2. Pattern,Mold and Model Makers'Association ofChicago and vicinity,affiliated with the Pattern Mak-ers'League of North America,AFL-CIO,is a labororganization within the meaning of Section 2(5) of theAct.3.All tool room employees,including all mold mak-ers,machine operators,mold repairmen,apprentices,mold designers,mold polishers,maintenance em-ployees, and tool crib attendants employed at the Re-spondent's plant located at 5292 Northwest Highway,Chicago,Illinois,but excluding all office clerical em-ployees,professional employees,guards and super-visors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since November 10, 1970,the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about November 24, 1970, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with,restrained,and coerced,and is in-terfering with,restraining,and coercing,employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act. JANLER PLASTIC MOLD CORPORATION7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that Respondent, Janler PlasticMold Corporation,its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages,hours, and other terms and conditionsof employment with Pattern,Mold and Model Makers'Association of Chicago and vicinity,affiliated with ThePattern Makers' League of North America,AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All tool room employees,including all moldmakers, machine operators,mold repairmen, ap-prentices,mold designers,mold polishers,mainte-nance employees,and tool crib attendants em-ployed at the Respondent's plant located at 5292Northwest Highway,Chicago,Illinois,but ex-cluding all office clerical employees, professionalemployees,guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request,bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages, hours, and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Chicago, Illinois, plant copies of theattached notice marked"Appendix."5Copies of saidnotice,on forms provided by the Regional Director forRegion 13,after being duly signed by Respondent'srepresentative,shall be posted by Respondent immedi-ately upon receipt thereof,and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by165Respondent to insure that said notices are not altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 13, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMANMILLER, dissenting:As I would have granted Respondent a hearing onportions of Objection II, in the underlying representa-tion case,I dissentfrom themajority's granting of Gen-eral Counsel's Motion for Summary Judgment now.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages,hours, and otherterms and conditions of employment with Pattern,Mold and Model Makers' Association of Chicagoand vicinity, affiliated with the Pattern Makers'League of North America,AFL-CIO,as the ex-clusive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive representa-tive of all employees in the bargaining unit de-scribed below,with respect to rates of pay,wages,hours, and other terms and conditions of employ-ment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All tool room employees,including all moldmakers, machine operators,mold repairmen,apprentices,mold designers,mold polishers,maintenance employees, and tool crib attend-ants employed at the Respondent's plantlocatedat5292NorthwestHighway,Chicago, Illinois, but excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.5In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedJANLER PLASTICto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDMOLD CORP.STATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."(Employer) 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedBydays from the date of posting and must not be altered,(Representative)(Title)defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sThis is an official notice and must not be defaced byOffice, Everett McKinley Dirksen Building, 219 Southanyone.Dearborn Street, Chicago, Illinois 60604, TelephoneThis notice must remain posted. for 60 consecutive312-353-7572.